Mr. Justice Wilkes
delivered the opinion of the Court.
This is an action by a real estate broker to recover 'commission upon a sale of certain real estate m Memphis for the defendant.
The decision of the case turns upon the questions whether the complainant had the exclusive agency for the sale of the lot at the time it was sold, and whether he was instrumental in procuring the purchaser. The chancellor found against complainant, denied him any relief, and dismissed his bill, and complainant has appealed and assigned errors.
Defendant contends that complainant was not sole agent, and that he was not the efficient cause in negotiating the sale. Her contention, in detail, is that the complainant was never given the sole agency, but, if he was, it was without defendant’s authority, and that the agency was revoked by a sale of the lot.
We have examined the record with much care, and feel constrained to differ with the chancellor, and reverse his decree.
*394We think that complainant was given the sole agency. While this was done by the daughter of defendant, it was known to defendant, and consented to by her. Complainant placed his sign upon the lot, on which was painted the words “Sole Agent,” and this was known and seen by both mother and daughter. In her answer, defendant admits that she made no objection to this. He removed all other signs of other agents from the lot, and this was seen by and known to defendant. The defendant was old, and her daughter generally attended to her business. When Mr. Lake approached the daughter with a view of buying the' lot, she referred him to the statement on the sign, and said, “The matter is entirely out of my hands.” There is no question or controversy but that he was an agent, and we think complainant has made out his contention that he was sole agent.
The lot was sold to a man named Goodwin by another real estate agent, named McNeill. Goodwin says that his first negotiations were with complainant, and the daughter corroborates this, and knew of the fact that complainant was negotiating with Goodwin.
We think that the evidence shows that the first negotiations were had between complainant and Goodwin while complainant had the sole agency, and that McNeill came in, pending the negotiations, and effected the sale.
Under this state of facts, complainant is entitled to his commission.
It is said that his sole agency was terminated by a *395sale of tbe property and, of course, this is true, but does not affect complainant’s right to his compensation. If so, every agent who is instrumental in bringing property to sale may be defeated of his compensation, if the principal sell, even if the sale be to a party with whom the agent is negotiating.
We are of opinion that, under the record, complainant is entitled to his compensation, and the decree of the court below is reversed, and judgment is rendered here for the commission and interest, and all costs, in favor of complainant.